DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I and species A in the reply filed on 17 March 2022 is acknowledged. It is noted that applicant has identified claims 1-9 as reading on species A (figs. 1-13). However, claims 3 and 6 each require the recess to be provided on the ferrule and the protrusion to be provided on the spigot. This combination is only found in non-elected species C, as seen in figs. 18-22.
Therefore, claims 3, 6, and 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
The drawings are further objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claims:
The hose engaging portion of the spigot (claim 1);
The hose engaging portion of the ferrule (claim 1).
  No new matter should be entered.


Specification
The abstract of the disclosure is objected to because it begins with the implied phrase “The invention relates to”.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the side of the recess” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 7-9 each recite the limitation "the projecting portion”.  There is insufficient antecedent basis for this limitation in the claims.
The remaining claims are rejected based on their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worthing (USP 5,215,336).
In regards to claim 1, Worthing discloses a fitting for attachment to a hose, the fitting comprising: 
a spigot (18) having a hose engaging portion (right end as oriented in fig. 2) and a threaded portion (28); 
a ferrule (34) having a hose engaging portion (left end as oriented in fig. 2) and a threaded portion (38) for screwing the spigot and ferrule together; and 
a lock arrangement for preventing relative rotation of the spigot and ferrule in at least one direction, the lock arrangement comprising: 
a recess (recess between detents 30) formed in a surface of one of the spigot and the ferrule; and 
an engaging protrusion (44) projecting from an opposing surface of the body of the other of the spigot and the ferrule and projecting into the recess, wherein said surface and said opposing surface are arranged such that relative rotation of the spigot and ferrule causes translation of said surface relative to said opposing surface such that the engaging protrusion engages the side of the recess for preventing rotation (see column 4, lines 23-65).
In regards to claim 2, Worthing further discloses the recess is formed on an outer circumferential surface of a cylindrical portion of the spigot (shown in fig. 2)and the ferrule has an axially projecting collar (42) portion from which the engaging protrusion projects radially inwardly, wherein the collar portion defines a cylindrical space in which the cylindrical portion of the spigot is positioned (shown in fig. 3).
In regards to claim 4, Worthing further discloses said surface and said opposing surface are opposing axially facing surfaces of the ferrule and the spigot (shown in fig. 2).
In regards to claim 5, Worthing further discloses said surface and said recess are provided on said spigot, and said opposing surface and said engaging protrusion are provided on said ferrule (shown in fig. 2).
In regards to claim 7, Worthing further discloses the projecting portion is formed from material displaced from the rest of said body (shown in fig. 2).
In regards to claim 8, Worthing further discloses the projecting portion is a deformed part of the body (shown in fig. 2).
In regards to claim 9, Worthing further discloses the projecting portion is a portion of the body extending away from the rest of the body which is deflected to lie in said recess, and wherein the portion has an engaging edge on the deflected portion for engaging a corresponding edge of said recess (shown in fig. 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar fitting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/22/2022